Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This communication is in response to the IDS filed 10-7-21.
REASONS FOR ALLOWANCE
2)	The following is an examiner’s statement of reasons for allowance:
	The prior art fails to render obvious modifying Lo (US D551,613) such that "two or more land portions are each disposed between two of the lateral grooves adjacent to each other in the tire circumferential direction in the shoulder region of the tread portion, wherein, in two of the land portions adjacent to each other in the tire circumferential direction, a maximum width portion [of a dimple] located on an innermost side in the tire width direction of one of the two of the land portions and a maximum width portion [of a dimple] located on an innermost side in the tire width direction of the other of the two of the land portions are disposed at different positions in the tire width direction, and wherein a maximum width portion [of a dimple] located on an outermost side in the tire width direction of the one of the two of the land portions and a maximum width portion [of a dimple] located on an outermost side in the tire width direction of the other of the two of the land portions are disposed at different positions in the tire width direction" (claim 5, emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
October 20, 2021